Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 27, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00471-CV



                      IN RE ROBERT FOSSIER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               149th District Court
                             Brazoria County, Texas
                        Trial Court Cause No. 103023-CV

                         MEMORANDUM OPINION

       On July 1, 2020, relator Robert Fossier filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Terri Holder, presiding
judge of the 149th District Court of Brazoria County, to vacate her May 15, 2020
order compelling Fossier to have a physical examination in the underlying personal
injury suit.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan.




                                         2